Exhibit 99.2 AMENDMENT NO. 2 This Amendment No. 2 (this “ Amendment ”) to that certain Securities Purchase Agreement, dated as of June 2, 2016, by and among Ocean Power Technologies, Inc., a Delaware corporation (the “ Company ”), the undersigned holder (the “ Holder ”) and the other investors signatory thereto (collectively with the Holder, the “ Purchasers ”) (as amended from time to time prior to the date hereof, the “ Securities Purchase Agreement ”) is entered into as of July 21, 2016, by and between the Company and the Holder, in its capacity as a “purchaser” pursuant to the Securities Purchase Agreement, with reference to the following facts: A.On June 2, 2016, the Company and the Purchasers entered into the Securities Purchase Agreement (which was subsequently amended on June 6, 2016) in relation to the issuance and sale by the Company and purchase by the Holders of: (i) certain shares of Common Stock (as defined in the Securities Purchase Agreement) (the “ Shares ”) and (ii) related warrants to purchase common stock (the “ Warrants ”, and the shares of Common Stock issuable upon exercise of the Warrants, collectively, the “ Warrant Shares ”). B.The issuance of the Shares and the Warrants occurred at a closing on June 7, 2016 (the “ Closing Date ”). C.The Company is currently contemplating entering into a new public offering (the “ New Offering ”) to offer and sell to certain investors up to $7,689,087 in aggregate gross proceeds of (i) shares of Common Stock (the “ New Shares ”) and (ii) new warrants to purchase Common Stock, substantially in the form of the Warrants (the “ New Warrants ”). D.The Company desires to amend the Securities Purchase Agreement to exclude the New Offering from the agreement by the Company in Section 4.12 of the Securities Purchase Agreement not to issue, enter into any agreement to issue or announce the issuance or proposed issuance of any shares of Common Stock or Common Stock Equivalents (as defined in the Securities Purchase Agreement) (the “ Lock-Up ”). E.In accordance with Section 5.5 of the Securities Purchase Agreement, this Amendment shall only be effective upon the execution and delivery of this Amendment and Amendments in form and substance identical to this Amendment (the “ Other Amendments ”) by other Purchasers (each an “ Other Holder ”) which purchased at least fifty and one-tenth percent (50.1%) in interest of the Shares sold pursuant to the Securities Purchase Agreement (the “ Required Holders ”) (the time at which this Amendment shall become effective is referred to herein as the “ Effective Time ”). F.Capitalized terms not defined herein shall have the meaning as set forth in the Securities Purchase Agreement. NOW, THEREFORE, in consideration of the premises set forth above, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.
